DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant’s amendment, filed 08/24/2022, amended claims 1, 2, 4, 6, 7, 10, and 12.  Claims 1-13 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 6, 11, and 12 recite the limitations “the first feature” and “the second feature”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a result of claims 4 and 10 having been amended to remove antecedent basis for these limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite a method (claim 1) and a system (claim 7).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 1 is representative and recites “generating . . . a similarity score for each feature by comparing each feature in the first set of features to a corresponding feature in the second set of features” and “generating . . . a fusion score comprising a weighted combination of the similarity scores, wherein the fusion score represents a similarity between the first . . . document and the second . . . document”.
These steps compare information collected from different sources to each other for similarity and compute scores, which are acts of evaluation information that can be practically performed in the human mind or a human using a pen and paper.  Thus, these steps are an abstract idea in the “mental process” grouping.
Claims 2-6 and corresponding claims 8-12 recite limitations that are further extensions of the identified groupings.  
Claim 7 recites similar limitations as claim 1.

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements (e.g., electronic document, document management server, computer processor, document management system, and memory) which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
Further, the recited steps of “receiving a first electronic document by a document management server comprising a computer processor”, “extracting a first set of features from the first electronic document, the first set of features comprising a hierarchical structure of the first electronic document and a content of the first electronic document”, “receiving a second electronic document by the document management server”, and “extracting, by the document management server, a second set of features from the second electronic document, the second set of features comprising a hierarchical structure of the second electronic document and a content of the second electronic document” amount to data gathering, which is insignificant extra-solution activity and does not add a meaningful limitation to the abstract idea.
Claim 13 recites similar generic computer components as recited in claim 1.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering do not meaningfully limit the claim.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered and are persuasive.  The § 103 rejections of claims 1-13 have been withdrawn. 

Applicant's arguments with respect to the claim rejections under 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
First, Applicant argues under Step 2A Prong One that the generation of the fusion score for electronic documents is not something that can be performed in the human mind or using a pen or paper.  The examiner respectfully disagrees.  The generation of the recited fusion score is an analytical task that can be performed in the human mind or using a pen or paper.  To the extent that Applicant argues this cannot be performed with respect to an electronic document, the examiner notes that the recited element of electronic documents is not considered part of the abstract idea identified in Step 2A Prong One.  This additional element is considered during the analysis of Step 2A Prong Two in the rejection.
Second, Applicant argues under Step 2A Prong Two that the claims use similarity scores of the features to generate the fusion score, and that this integrates the alleged abstract idea into the practical application of identifying similar documents.  The examiner respectfully disagrees.  Aside from the additional elements identified during the Prong Two analysis, the remaining features had been identified as part of the abstract idea from Prong One.  In other words, outside of generic hardware elements and data gathering steps comprising additional elements, the actual analysis and data comparison steps are not additional elements beyond the abstract idea – they are the abstract idea themselves.  The combination of elements recited in the claims do not amount to more than applying the abstract idea in a particular technological environment.
Third, Applicant argues under Step 2B that the claims as a whole recite a process that is “’far from routine and conventional’ and thus eligible.”  The examiner respectfully disagrees.  The analysis of the rejection at any step does not allege that any elements of the claim are well-known, routine, or conventional (WRC).

Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §§ 101 & 112(b) set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1 and 7 as amended on 08/24/2022.
Thus, independent claims 1 and 7 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/10/2022